Fullerton, J.
(dissenting) — I am unable to concur in the foregoing opinion. The majority hold, as I understand them, that the clause of the constitution forbidding the legislature to impose taxes upon counties-, cities, towns, or other municipal corporations for county, city or town purposes, does not forbid the levying of taxes on such municipalities for state purposes. This proposition I think may be conceded. But conceding it, I am unable to understand how it authorizes the tax in question. If these examiners are state officers they must be paid by the state out of the state funds collected as other state taxes are collected. The legislature can no more impose the burden of supporting them upon the separate municipalities of the state than it can impose the burden of supporting the governor on the county of Thurston, the secretary of state on the county of Pierce, or the state auditor *532on the city of Seattle. Taxation for state purposes, under the constitution, must be uniform and equal on all property in the state according to its value in money (Const., art. 7, § 2) ; it must be paid in money only, and into the state treasury (Const., art. 7, § 6) ; and can be paid out only on legislative appropriation. This law violates all of these provisions of the constitution if these examiners are state officers. It imposes their support directly upon the separate municipalities of the state; it collects money for state purposes without having it paid into the state treasury; and1 it imposes taxes upon the property of the state for state purposes other than by a uniform and equal rate of taxation. In my judgment the act is unconstitutional.
Gose, J., concurs with Fullerton, J.